Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 15, 17-26 and 28, drawn to a resin.
Group II, claims 29-33, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature in each group is a resin as recited in claim 1.  This cannot be a special technical feature under PCT Rule 13.2 because this feature was known in the prior art.  12-13 and 14/12-13 lack an inventive step under PCT Article 33(3) as being obvious over YUBA et al. (US 2009/0123867). YUBA et al. discloses a polymer resin (the preferable compound of the polymer of the general formula 4 is the last polymer in paragraph [0053]; paragraphs (0042), (0053]) for vat photopolymerization (photosensitive resin composition polymerizable by exposure to the UV light at 365 nm, i.e., using the vat photopolymerization, is provided; abstract; paragraph (01091), the polymer resin (the preferable compound of the polymer or resin of the general formula 4 is the last polymer in paragraph (0053); paragraphs (0042), (0053]) comprising: (i) a polyamic acid salt (the preferable compound of the polymer et al. further discloses the compound where the carboxylic acid moieties are attached to the 3,3' and 4,4' carbon atoms of the phenyl rings of the diphenyl moiety (the carboxylic acid moieties are attached to the 3,3' and 4,4' carbon atoms of the phenyl rings of the diphenyl moiety in 3,3',4,4'-diphenylethertetracarboxylic dianhydride that was used for coupling with diamine; paragraph [0190]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time the application was filed, to have modified the resin, as previously disclosed by YUBA et al., in order to have provided for the compound where the carboxylic acid moieties are attached to the 3,3' and 4,4' carbon atoms of the phenyl rings of the di phenyl moiety, as previously disclosed by YUBA et al. in a separate embodiment (paragraph (0190]), to specify the positions of attachment of phenyl rings to each other in the diphenyltetracarboxylic moiety (paragraph (0053]). Further, provided that in both embodiments YUBA ET AL. discloses the process of preparation and photo polymerization of the diphenyltetracarboxylic acids (paragraphs (0042), (0053], (01901), the modification to YUBA et al.'s resin, of providing for the compound where the carboxylic acid moieties are attached to the 3,3' and 4,4' carbon atoms of the phenyl rings of the diphenyl moiety, would provide the benefit of specifying the positions of attachment of phenyl rings to each other in the diphenyltetracarboxylic moiety (paragraph (0053]). Therefore, a holding that these two groups do not have a single inventive concept is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754